Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 10/09/2021.  Claims 1-20 are pending and have been considered below.

3.	The objection to the specification is moot pursuant to amendment.

4.	The objection to the drawings is moot pursuant to amendment.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spracklen et al. (US 10,540,155) in view of Nolan et al. (US 2012/0323558).

Claim 1. Spacklen discloses a computing system comprising:
a processor configured to receive training data having a model type from among a plurality of different model types (a file of a predictive model's data transformations that are to be exported to another predictive model executing on a different type of computing platform)(col. 8, lines 1-7), identify values of generic debriefing information (parsing data)from the training data that is generic among training of the different model types and values of semantic debriefing information (streaming social media data) from the training data (col. 6, lines 50-67; col.8, lines 8-16), and

Sparcklen does not explicitly disclose training data or information which indicates how formulas of the predictive program interact with one another.
However, Nolan discloses training data or information which indicates how formulas of the predictive program interact with one another ([0025], [0078],[0080]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Spracklen. One would have been motivated to do so in order to determine how well the model is doing even before the actual outcomes.

Claim 3. Spracklen and Nolan disclose the computing system of claim 1, Spracklen further discloses wherein the semantic debriefing information comprises information indicating how to extract data from the generic debriefing information of the predictive program based on the model type from among the plurality of model types (col. 6, lines 50-55). 

Claim 4. Spracklen and Nolan disclose the computing system of claim 1, Nolan further discloses wherein the semantic debriefing information comprises an entity relational representation that identifies relationships between data entities within the predictive model ([0025], [0078],[0080]). One would have been motivated to do so in order to determine how well the model is doing even before the actual outcomes.

Spracklen and Nolan disclose the computing system of claim 1, Spracklen further discloses wherein the debriefing data structure comprises a query structure format that is agnostic for the plurality of different predictive model types (col. 8, lines 28-44). 

Claim 6. Spracklen and Nolan disclose the computing system of claim 1, Spracklen further discloses wherein the generic debriefing information is stored in one or more tables of the debriefing data structure (col. 6, lines 66-67 col. 7, lines 1-11).

Claim 7. Spracklen and Nolan disclose the computing system of claim 1, Nolan further discloses wherein the model type is selected from a group including two or more of a classification type, a regression type, a clustering type, and a time-series type ([0087],[0062], [0149]). One would have been motivated to do so in order to determine how well the model is doing even before the actual outcomes.

Claims 9, 11-17 and 19-20 represent the method and medium of claims 1, and 3-8, respectively and are rejected along the same rationale.

8.	Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spracklen et al. (US 10,540,155) in view of Nolan et al. (US 2012/0323558) and further in view of Mohiuddin et al. (US 2017/0262275).

Spracklen and Mohiuddin disclose the computing system of claim 1, but fail to explicitly disclose wherein the generic debriefing information comprises a value for storage type and table data to be processed by the predictive program.
However, Mohiuddin discloses the generic debriefing information comprises a value for storage type and table data to be processed by the predictive program (abstract). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Spracklen. One would have been motivated to do so in order to determine how well the model is doing even before the actual outcomes.One would have been motivated to do so in order to facilitate a better method of model development.

Allowable Subject Matter
9.	Claims 8, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

10.	Applicant’s arguments and amendments filed on 10/09/2021 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.

/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171